211 S.W.3d 543 (2005)
LAKE VIEW SCHOOL DISTRICT NO. 25 of Phillips County, Arkansas, et al., Appellants,
v.
Governor Mike HUCKABEE, et al., Appellees.
No. 01-836.
Supreme Court of Arkansas.
August 3, 2005.
PER CURIAM.
On June 9, 2005, this court reappointed Bradley D. Jesson, former Chief Justice of the Arkansas Supreme Court, and David Newbern, a former Justice of the Arkansas Supreme Court, to serve as Masters in this case and directed them to furnish this court with their report on or before September 1, 2005, unless the Masters requested additional time.
The Masters have advised the court that in fact more time will be needed to comply with the court's directives in order to allow adequate time for the parties to conduct discovery and to present evidence to the Masters. We grant the Masters' request to extend the deadline for their report to October 1, 2005.
Special Justice CAROL DALBY joins.
IMBER, J., not participating.